SECURITY AGREEMENT (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Security Agreement”), dated as of
December 4, 2007, by AirGATE Technologies, Inc., a Texas corporation
(“Grantor”), in favor of Samson Investment Company, as Collateral Agent (as
defined below) and the Secured Parties (as defined herein).

INTRODUCTION

This Security Agreement is executed in connection with the transactions
described in that certain Securities Purchase Agreement dated as of December 4,
2007 by and among The X-Change Corporation, a Nevada corporation (the
“Company”), Grantor, and the Secured Parties (the “Purchase Agreement”).
Capitalized terms used but not defined herein shall have the meanings specified
in the Purchase Agreement. All terms used herein and defined in the UCC (as
defined below) shall have the same definitions herein as specified therein.

Grantor is a wholly-owned subsidiary of the Company, and as such, will benefit
from the transactions contemplated by the Purchase Agreement.

To induce each of the Secured Parties to enter into the Purchase Agreement and
the Related Agreements, and to purchase from the Company the Notes and the
Warrants (each of the foregoing, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, collectively the
“Transaction Documents” and each, individually, a “Transaction Document”),
Grantor hereby agrees as follows:

Section 1. Appointment of Collateral Agent. Each of the Purchasers hereby
appoints Samson Investment Company to act on its behalf as the collateral agent
(the “Collateral Agent”) hereunder and under the Guaranty (as defined below) and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

Section 2. Grant of Security Interest.

2374903.1/SP/16392/0103/121007

2.1. Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all of the obligations of Grantor (the “Secured Obligations”) under that
certain Guaranty Agreement dated as of December 4, 2007 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Guaranty”) made by Grantor in favor of the Collateral Agent, for the ratable
benefit of the Holders (as defined in the Notes, and together with the
Collateral Agent, each, a “Secured Party”, and collectively, the “Secured
Parties”), hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a lien on and security interest in, all of its right, title and
interest in, to and under the following property now owned or at any time
hereafter acquired by Grantor or in which Grantor now has or at any time in the
future may acquire any right, title or interest: (a) all Chattel Paper, all
Electronic Chattel Paper, all Goods, all Accounts, all Commercial Tort Claims,
all Promissory Notes, all Deposit Accounts, all Documents, all Equipment, all
Fixtures, all General Intangibles, all Instruments, all Intellectual Property
(as defined below), all Inventory, all Investment Property, all
Letter-of-Credit-Rights, all Records, all Supporting Obligations, and any other
personal property of Grantor, (b) all additions, attachments, accessories and
accessions thereto, and any and all substitutions, replacements or exchanges
therefore, and all insurance and/or other Proceeds thereof (the items referred
to in clauses (a) and (b) above, the “Collateral”). For all purposes hereunder,
“Intellectual Property” shall mean all intellectual and similar property of
Grantor of every kind and nature now owned or hereafter acquired by Grantor,
including (i) inventions, designs, all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or any other country,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof, or any other country, all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein (all items described
in this clause (i), “Patents”); (ii) all agreements providing for the grant by
or to Grantor of any right to manufacture, use or sell any invention covered in
whole or in part by a Patent; (iii) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office,
any State of the United States or any similar offices in any other country or
any political subdivision thereof, and all extensions or renewals thereof,
together with the goodwill pertaining to any of the foregoing (all items
described in this clause (iii), “Trademarks”); (iv) all agreements providing for
the grant by or to Grantor of any right to use any Trademark; (v) all copyright
rights in any work subject to the copyright laws of the United States or any
other country, whether as author, assignee, transferee or otherwise, and all
registrations and applications for registration of any such copyright in the
United States or any other country and all extensions and renewals thereof,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (all items
described in this clause (v), “Copyrights”); (vi) all agreements naming Grantor
as licensor or licensee, granting any right under any Copyright, including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright; (vii) any and all domain names and
domain name registrations, trade secrets, confidential or proprietary technical
and business information, know-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, licenses for any of the foregoing and all license
rights, and all additions, improvements and accessions to, and books and records
describing or used in connection with, any of the foregoing, and
(viii) including, without limitation, any of the foregoing set forth on
Schedule I hereto.

2.2. Notwithstanding anything to the contrary contained herein, this Security
Agreement shall not constitute nor evidence a grant of a security interest,
collateral assignment or any other type of lien in any property or assets to the
extent that Grantor is prohibited from granting a security interest in, pledge
of, or charge, mortgage or lien upon any such property or assets by reason of
(a) an existing and enforceable negative pledge provision or (b) applicable law
to which Grantor is subject, except (in the case of either of the foregoing
clauses (a) and (b)) to the extent such prohibition is ineffective under the
UCC.

Section 3. Representations and Warranties. In addition to the representations
and warranties made by Grantor under the Purchase Agreement and any other
Transaction Document, Grantor hereby makes the following representations and
warranties to the Collateral Agent and each of the Secured Parties:

(a) Except for the lien granted pursuant to this Security Agreement and
Permitted Liens, Grantor owns each item of the Collateral free and clear of any
and all liens, encumbrances or claims of others. Grantor (x) is the record and
beneficial owner of the Collateral pledged by it hereunder constituting
instruments or certificates and (y) has rights in or the power to transfer each
other item of Collateral in which a lien is granted by it hereunder, free and
clear of any other lien or encumbrance (other than Permitted Liens).

(b) The security interest granted pursuant to this Security Agreement
constitutes a valid and continuing perfected security interest in favor of the
Collateral Agent, for the benefit of the Secured Parties, in all Collateral
subject, in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, to the filing of such
financing statements with the appropriate Secretaries of State (or similar
governmental authority). Such security interest shall be prior to all other
liens on the Collateral.

(c) Grantor’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of Grantor’s chief executive
office or sole place of business, in each case as of the date hereof, is
specified on Schedule II hereto.

(d) No consent or approval of, notice to or filing with any governmental
authority or any other person or entity or any consent from any person or entity
is required for the exercise by the Collateral Agent of its rights provided for
in this Security Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Security Agreement, including the transfer of any
Collateral, except for (i) filings necessary to perfect and maintain the
perfection of the liens granted under this Security Agreement, and (ii) the
approvals, consents, and authorizations which have been duly obtained, taken,
given, or made and are in full force and effect.

(e) This Security Agreement constitutes the legal, valid and binding obligation
of Grantor enforceable against Grantor in accordance with its terms except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights.

(f) Neither the execution of this Security Agreement nor the performance of the
obligations created hereunder will conflict with or result in a breach of any
other agreement or instrument to which Grantor is a party or by which it is
bound or be in violation or default of any statute, rule, or decree of any
court, administrative agency or governmental body to which it may be subject.
Grantor is not in default with respect to any indenture, loan agreement,
mortgage, lease, deed or other similar agreement to which it is a party or by
which it is bound; and

(g) The consummation of the transactions between the Company and each of the
Secured Parties contemplated by the Transaction Documents is of value to Grantor
and is reasonably expected to benefit Grantor directly or indirectly, and is in
furtherance of Grantor’s business interests.

Section 4. Covenants and Agreements.

4.1. Grantor shall pay promptly when due all taxes, license fees, assessments
and public and private charges levied or assessed on any of the Collateral, on
its use, or on this Security Agreement; provided, that Grantor shall not be
required to pay any such tax, license fee, assessment or charge whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which Grantor has provided adequate reserves in accordance
with GAAP. At its option, the Collateral Agent may discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral and may pay for the maintenance, insurance and preservation of the
Collateral and effect compliance with the terms of this Security Agreement.
Grantor agrees to reimburse the Collateral Agent, on demand, for all costs and
expenses incurred by it in connection with such payment or performance and
agrees that such reimbursement obligation shall constitute Secured Obligations.

4.2. Grantor shall, at all times, keep accurate and complete records of the
Collateral, and the Collateral Agent shall have the right to inspect, and make
copies of all of Grantor’s books and records relating to the Collateral during
normal business hours, after giving Grantor reasonable prior notice.

4.3. Grantor agrees, at its own expense, to keep the Collateral insured with
companies reasonably acceptable to the Collateral Agent for such amounts and
against such hazards as is usually carried by companies engaged in similar
business and owning similar properties in the same general jurisdictions or
regions that Grantor operates, with losses under the policies payable to the
Collateral Agent or its assigns, if any, for the benefit of the Secured Parties.
The Collateral Agent shall be named as an additional insured under all such
insurance policies with loss payable clauses under said policies payable in the
Collateral Agent’s favor, for the benefit of the Secured Parties. Grantor hereby
irrevocably appoints the Collateral Agent as its attorney-in-fact, such
appointment to be exercised after the occurrence and during the continuance of
an Event of Default (as defined below), to make proof of loss and claims for
insurance and to make adjustments with insurers and to receive payment of and
execute or endorse all documents, checks or drafts in connection with payments
made with respect to such insurance policies. Grantor may not make adjustments
with insurers except with the Collateral Agent’s prior written consent. The
policies will provide that the insurance may not be altered or canceled by the
insurer until after 30 days written notice to the Collateral Agent. Upon the
request of the Collateral Agent, Grantor shall deliver to the Collateral Agent
evidence reasonably satisfactory to the Collateral Agent that Grantor is in
compliance with all insurance requirements set forth in this Security Agreement,
which evidence so requested may include insurance certificates from each
relevant insurer. In the event of damage to or loss, secretion, destruction or
theft of the Collateral, or any portion of the Collateral, whether in whole or
in part, upon request of the Collateral Agent Grantor will pay to the Collateral
Agent, for the benefit of the Secured Parties, the amount of all Secured
Obligations attributable to such Collateral, or of the portion of the Secured
Obligations attributable to such Collateral so affected if the value and use of
the remainder of the Collateral are not affected at the time of such occurrence
(except to the extent that the Collateral Agent, for the benefit of the Secured
Parties, indefeasibly receive proceeds of insurance covering such Collateral).
The Collateral Agent may, at its option, apply proceeds of insurance, in whole
or in part: (i) to repair or comparably replace the Collateral or any portion of
it; or (ii) to satisfy any of the Secured Obligations attributable to such
Collateral pursuant to any Transaction Document.

4.4. Grantor hereby agrees with the Collateral Agent for the benefit of the
Secured Parties from the date hereof until such date as the Secured Obligations
are indefeasibly paid in full in cash that Grantor will (a) use the Collateral
only in its trade or business; (b) maintain all of the tangible Collateral in
good operating order and repair, normal wear and tear excepted; (c) use and
maintain the Collateral only in compliance with any applicable manufacturers
recommendations and all applicable laws; (d) keep all of the Collateral free and
clear of any and all liens, claims and encumbrances, including purchase money
security interests, other than those in favor of the Collateral Agent for the
benefit of the Secured Parties and Permitted Liens; (e) remain the sole owner of
the Collateral and not sell, lease, mortgage, hypothecate, license, grant a
security interest in or otherwise transfer or encumber any of the Collateral;
(f) not change its state of incorporation or its name as it appears in official
filings in the state of its incorporation without giving the Collateral Agent at
least 60 days’ prior written notice; and (g) promptly notify the Collateral
Agent of (i) any of the Collateral having a value, either independently or in
the aggregate, in excess of $25,000 being lost, stolen, missing, destroyed,
materially damaged or worn out or (ii) any lien, claim or encumbrance other than
Permitted Liens attaching to or being made against any of the Collateral.

4.5. Grantor agrees, on request of the Collateral Agent, to furnish to the
Collateral Agent such further information, to execute and deliver to the
Collateral Agent such documents and instruments (including UCC financing
statements) and to do such other acts and things as the Collateral Agent may at
any time reasonably request relating to the perfection or protection of the
security interest in the Collateral created by this Security Agreement or for
the purpose of carrying out the intent of this Security Agreement. Without
limiting the foregoing, Grantor shall cooperate and do all acts deemed necessary
or advisable by the Collateral Agent to maintain a perfected first priority
security interest in the Collateral and shall obtain and furnish to the
Collateral Agent any subordinations, releases, landlord, lessor, bailee or
mortgagee waivers, control agreements, and similar documents as may be from time
to time requested by, and in form and substance satisfactory to, the Collateral
Agent. Grantor will warrant and defend the Collateral and the Collateral Agent
against all claims by all persons in connection with the Secured Obligations.

4.6. Grantor authorizes the Collateral Agent to file financing statements,
continuations, and amendments thereto describing the Collateral and containing
any other information required by the applicable UCC, in such form and substance
as the Collateral Agent, in its sole discretion, may determine, including a
description of the Collateral as “all assets of the debtor” or similar
designation. Grantor irrevocably grants to the Collateral Agent the power,
exercisable after the occurrence and during the continuance of an Event of
Default (as defined below), to sign Grantor’s name and generally to act on
behalf of Grantor to execute and file applications for title, transfers of
title, financing statements, notices of lien, demands for terminations or other
security interests in any of the Collateral and other documents pertaining to
any or all of the Collateral. This power is coupled with an interest and is
irrevocable during such time as any of the Secured Obligations are outstanding.
Upon request of the Collateral Agent, Grantor shall, if any certificate of title
be required or permitted by law for any of the Collateral, obtain and promptly
deliver to the Collateral Agent such certificate showing the lien of this
Security Agreement with respect to the Collateral. Grantor ratifies its prior
authorization for the Collateral Agent or any Secured Party to file financing
statements and amendments thereto describing the Collateral and containing any
other information required by the UCC, if filed prior to the date hereof.

Section 5. Remedies.

5.1. Upon the occurrence of an event of default under any Transaction Document
(an “Event of Default”), the Collateral Agent shall have all of the rights and
remedies of a secured party under the UCC, and under any other applicable law
and in equity. Without limiting the foregoing, the Collateral Agent shall have
the right to:

(a) declare any or all of the Secured Obligations to be immediately due and
payable, without demand or notice to the Company, Grantor or any other person
liable for the Secured Obligations;

(b) require Grantor to promptly assemble the Collateral and make it available to
the Collateral Agent at a place to be designated by the Collateral Agent which
is reasonably convenient to both parties;

(c) take possession of the Collateral and remove same from its existing
location(s) without notice to or consent of Grantor (and Grantor irrevocably
authorizes the Collateral Agent to do so); and store and/or dispose (by public
sale or otherwise) of the Collateral at its then existing location(s) at no
charge to the Collateral Agent;

(d) sell or lease any or all items of Collateral at public or private sale or
lease at such time or times as the Collateral Agent may determine and if notice
thereof is required by law, any notice in writing of any such sale or lease by
the Collateral Agent to Grantor not less than 10 days prior to the date thereof
shall constitute reasonable notice thereof to Grantor;

(e) otherwise lease, dispose of, hold, use, operate, or keep idle such
Collateral, all as the Collateral Agent, in its sole discretion, may determine;
and

(f) have the right to bid on and purchase the Collateral at any public or
private sale.

5.2. The cost of removal and turnover, including all transportation, of the
Collateral upon the occurrence of an Event of Default will be at Grantor’s
expense. If Grantor makes modifications to the site after the Collateral has
been installed which impede the removal of the Collateral, the cost of removing
the impediments and restoring the site will be at Grantor’s expense. If,
following an Event of Default, the Collateral Agent exercises its right to
demand that Grantor turn over the Collateral to the Collateral Agent, the
Collateral will be turned over to the Collateral Agent or its assigns, in the
same condition and appearance as when received by Grantor (reasonable wear and
tear excepted) and in good working order and condition, operable in accordance
with any applicable supplier’s then prevailing performance specifications.

5.3. After deducting all expenses of retaking, repairing, holding, transporting,
initially selling the Collateral, the net proceeds (if any) from such sale by
the Collateral Agent shall be applied against Grantor’s obligations in the
following priorities: (a) first, to pay all fees, if any, indemnities, expenses
and other amounts (including reasonable fees, charges and disbursements of
counsel to the Collateral Agent) payable to the Collateral Agent in its capacity
as such; (b) second, to pay the Collateral Agent’s costs, charges and expenses
in taking, removing, holding, repairing, selling and disposing of the Collateral
and any other expenses due and payable hereunder; (c) third, to the extent not
previously paid by the Company, Grantor or any other person or entity liable
therefore, to pay the Secured Parties all amounts owing in respect of the
Secured Obligations, ratably among such Secured Parties in proportion to the
respective amounts described in this clause (c) payable to them; and (d) lastly,
any surplus shall be delivered to the person lawfully entitled thereto. The
Collateral Agent shall have the right to seek any deficiency from Grantor
notwithstanding the Collateral Agent’s repossession of the Collateral, or the
Collateral Agent’s initial or subsequent sale of the Collateral to a third
party.

5.4. The foregoing remedies are cumulative and nonexclusive of any other rights
and remedies that the Collateral Agent may have under any other agreement or at
law or in equity and may be exercised individually or concurrently, any or all
thereof may be exercised instead of or in addition to each other or any remedies
at law, in equity, or under statute. Except as expressly provided otherwise
herein, Grantor waives notice of sale or other disposition (and the time and
place thereof), and the manner and place of any advertising, and any other
notice required to be given under the UCC. The Collateral Agent shall have no
obligation to marshal any of the Collateral.

5.5. As used herein, the term “UCC” shall mean the Uniform Commercial Code as
the same may, from time to time, be in effect in the State of Texas, provided,
however, in the event that, by reason of mandatory provisions of law, any or all
of the perfection or priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the state referred to above, “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions of this
Security Agreement relating to such perfection or priority and for purposes of
definitions related to such provisions.

Section 6. Waiver of Certain Rights. Grantor hereby unconditionally and
irrevocably waives and agrees not to assert any claim, defense, setoff or
counterclaim based on diligence, promptness, presentment, acceptance, demand,
requirements for any demand or notice hereunder or other requirements of any
kind with respect to any Secured Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable and any other notice in
respect of the Secured Obligations or any part of them, and any defense arising
by reason of any disability or other defense of the Company, Grantor or any
other person or entity liable for the Secured Obligations.

Section 7. Reinstatement. Grantor agrees that, if any payment made by the
Company or any other person or entity liable for the Secured Obligations and
applied to the Secured Obligations is at any time annulled, avoided, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of Collateral are required to
be returned by Collateral Agent or any Secured Party to such person or entity,
its estate, trustee, receiver or any other party, including Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any lien or encumbrance or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, (a) any lien or encumbrance or other Collateral securing Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing, such lien or encumbrance or other Collateral shall be reinstated in
full force and effect and such prior release, termination, cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of Grantor in respect of any lien or encumbrance or other Collateral
securing such obligation or the amount of such payment.

Section 8. Amendments and Waivers.

8.1. None of the terms or provisions of this Security Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 9.5 of the Purchase Agreement and Section 8 of each Note; provided that
no amendment hereto which affects the rights, duties or obligations of the
Collateral Agent shall be effective without the prior written consent of the
Collateral Agent and provided further that this Security Agreement may be
amended without the consent of any Person other than the Collateral Agent in
order to add one or more additional Secured Parties hereto as such.

8.2. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent would otherwise have on any future
occasion.

Section 9. Remedies Cumulative. The rights and remedies of the Collateral Agent
hereunder are cumulative and nonexclusive of any other rights and remedies that
the Collateral Agent or any other Secured Party may have under any other
agreement or at law or in equity and may be exercised individually or
concurrently, any or all thereof may be exercised instead of or in addition to
each other or any remedies at law, in equity, or under statute.

Section 10. Collateral Agent.

10.1. The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the Guaranty. Without limiting the generality
of the foregoing, the Collateral Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing; and

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the Guaranty, provided that the Collateral Agent shall
not be required to take any action (i) that in its reasonable opinion is or may
be contrary to law or to the terms of this Security Agreement or any other
Transaction Document or any other agreement or instrument relating to the
Collateral, or which might or would in its reasonable opinion subject it or any
of its directors, officers, employees or agents to personal or financial
liability or (ii) unless it is indemnified hereunder to its satisfaction (and if
any indemnity should become, in the determination of the Collateral Agent,
inadequate, the Collateral Agent may call for additional indemnity and cease to
act until such additional indemnity is given); and

10.2. The Collateral Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Secured Parties (as
defined below) or (ii) in the absence of its own gross negligence or willful
misconduct.

10.3. The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Security Agreement or any other Transaction Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Security Agreement, any other Transaction Document or any other agreement,
instrument or document, or the creation, perfection or priority of any lien
purported to be created by the Transaction Documents, or (v) the value or the
sufficiency of any Collateral, and the Collateral Agent shall incur no liability
or responsibility in respect of the foregoing. The Collateral Agent shall not be
responsible for insuring the Collateral or for the payment of taxes, charges,
assessments or liens upon the Collateral or for perfecting or maintaining the
perfection of its security interest in the Collateral purported to be granted
hereby or otherwise as to the maintenance of the Collateral or any filings,
including filings of UCC continuation statements.

10.4. The Collateral Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Collateral Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Collateral
Agent may, in its sole discretion, retain counsel, independent accountants and
other experts selected by it and may act in reliance upon the advice of such
counsel, independent accountants and other experts concerning all matters
pertaining to the agencies hereby created and its duties hereunder, and shall be
held harmless and shall not be liable for any action taken or omitted to be
taken by it in good faith in reliance upon or in accordance with the statements
and advice of such counsel (or counsel to Grantor), accountants and other
experts.

10.5. The Collateral Agent may at any time give notice of its resignation to the
Secured Parties. Upon receipt of any such notice of resignation, the Required
Secured Parties (as defined below) shall have the right to appoint a successor.
If no such successor shall have been so appointed by the Required Secured
Parties and shall have accepted such appointment within 30 days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may on behalf of the Secured Parties, appoint a successor
Collateral Agent; provided that if the retiring Collateral Agent shall notify
the Secured Parties that no Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder and under the Guaranty and (b) all payments,
communications and determinations provided to be made by, to or through the
Collateral Agent shall instead be made by or to each Secured Party directly,
until such time as the Required Secured Parties appoint a successor Collateral
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Collateral Agent, and the retiring
Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the Guaranty (if not already discharged therefrom as provided
above in this Section). After the retiring Collateral Agent’s resignation, the
provisions of Sections 10 and 16 shall continue in effect for the benefit of
such retiring Collateral Agent and its related parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Collateral Agent
was acting as Collateral Agent. For all purposes hereunder, the “Required
Secured Parties” shall mean one or more Secured Parties holding Tranche A Notes
and Tranche B Notes representing greater than seventy-five percent (75%) of the
aggregate principal amount of all Tranche A Notes and Tranche B Notes then
outstanding.

10.6. The Collateral Agent, in its individual capacity, may accept deposits
from, lend money to and generally engage in any kind of business with the
Company, Grantor and their respective affiliates as if it were not the
collateral agent of the Secured Parties.

10.7. The Collateral Agent shall not be accountable for the use or application
by any Person of disbursements properly made by the Collateral Agent in
conformity with the provisions of this Security Agreement.

10.8. The Collateral Agent may exercise any of its duties hereunder by or
through agents or employees. No provision of this Security Agreement shall
require the Collateral Agent to expend or risk its own funds or otherwise incur
any financial or other liability in the performance of any duties hereunder or
in the exercise of any rights and powers hereunder unless the Collateral Agent
is provided with an indemnity from the Grantor or one or more of the Secured
Parties, satisfactory to the Collateral Agent in its sole discretion.

10.9. In no event shall the Collateral Agent be liable for any indirect,
special, punitive or consequential loss or damage of any kind whatsoever,
including, but not limited to, lost profits, even if the Collateral Agent has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

Section 11. Successors and Assigns. This Security Agreement shall be binding
upon the successors and assigns of Grantor and shall inure to the benefit of the
Collateral Agent and the Secured Parties and their successors and assigns;
provided, however, that Grantor may not assign, transfer or delegate any of its
rights or obligations under this Security Agreement without the prior written
consent of the Collateral Agent.

Section 12. Notices. All notices to be given in connection with this Security
Agreement shall be addressed to the parties at their respective addresses set
forth in Section 9.7 of the Purchase Agreement and shall be effected in the
manner provided for in such Section 9.7 of the Purchase Agreement.

Section 13. Counterparts. This Security Agreement may be executed in any number
of counterparts, including without limitation delivery by facsimile or
electronic transmission, each of which shall be deemed an original, and all of
which together shall constitute one and the same agreement.

Section 14. Severability. Any provision of this Security Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Security Agreement or any part of such provision in any other
jurisdiction.

Section 15. GOVERNING LAW AND JURISDICTION. THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS RULES OR PRINCIPLES THEREOF. EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SERVING DALLAS COUNTY, TEXAS, FOR THE PURPOSES OF ANY ACTION
ARISING OUT OF THIS SECURITY AGREEMENT, OR THE SUBJECT MATTER HEREOF. ALL
PARTIES HERETO AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS, WAIVE TRIAL
BY JURY, AND WAIVE ANY DEFENSE OR CLAIM OF FORUM NON CONVENIENS.

Section 16. EXPENSES; INDEMNIFICATION PROVISIONS.

16.1. GRANTOR SHALL PAY TO THE COLLATERAL AGENT, FROM TIME TO TIME, ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING THE REASONABLE FEES AND
EXPENSES OF COUNSEL) OF THE COLLATERAL AGENT (A) ARISING IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, OR MODIFICATION OF THIS SECURITY AGREEMENT,
THE GUARANTY AND/OR THE ENFORCEMENT OF ANY OF THE PROVISIONS HEREOF OR THEREOF
OR (B) INCURRED IN CONNECTION WITH THE ADMINISTRATION OF THE COLLATERAL, THE
SALE OR OTHER DISPOSITION OF SUCH COLLATERAL PURSUANT TO THE TRANSACTION
DOCUMENTS AND/OR THE PRESERVATION, PROTECTION OR DEFENSE OF THE COLLATERAL
AGENT’S RIGHTS UNDER THIS SECURITY AGREEMENT OR THE GUARANTY AND IN AND TO SUCH
COLLATERAL. GRANTOR SHALL PAY THE REASONABLE FEES AND EXPENSES OF THE COLLATERAL
AGENT’S COUNSEL.

16.2. GRANTOR SHALL INDEMNIFY AND HOLD HARMLESS THE COLLATERAL AGENT (WHICH
SHALL INCLUDE, WITH RESPECT TO THIS SECTION 16.2, ITS DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS) FROM ANY PRESENT OR FUTURE CLAIM FOR LIABILITY FOR ANY
STAMP OR OTHER SIMILAR TAX AND ANY PENALTIES OR INTEREST WITH RESPECT THERETO,
THAT MAY BE ASSESSED, LEVIED OR COLLECTED BY ANY JURISDICTION IN CONNECTION WITH
THIS SECURITY AGREEMENT OR ANY COLLATERAL. GRANTOR SHALL PAY, OR REIMBURSE THE
COLLATERAL AGENT FOR, ANY AND ALL AMOUNTS IN RESPECT OF, ALL SEARCH, FILING,
RECORDING AND REGISTRATION FEES, TAXES, EXCISE TAXES AND OTHER SIMILAR IMPOSTS
PAYABLE IN RESPECT OF THE EXECUTION, DELIVERY, PERFORMANCE AND/OR ENFORCEMENT OF
THIS SECURITY AGREEMENT.

16.3. GRANTOR DOES HEREBY FURTHER AGREE TO PAY UPON DEMAND ALL LOSSES, COSTS,
REASONABLE ATTORNEYS’ FEES AND EXPENSES WHICH MAY BE SUFFERED BY THE COLLATERAL
AGENT AND EACH SECURED PARTY BY REASON OF THE COMPANY’S EVENT OF DEFAULT (AS
DEFINED IN ANY TRANSACTION DOCUMENT) UNDER ANY TRANSACTION DOCUMENT OR ANY
DEFAULT OF GRANTOR UNDER THIS SECURITY AGREEMENT. GRANTOR HEREBY AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS THE COLLATERAL AGENT, EACH SECURED PARTY,
THEIR AFFILIATES AND THEIR RESPECTIVE PRINCIPALS, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS AND THIRD-PARTY ADVISORS (EACH, AN
“INDEMNIFIED PARTY”) (ON AN AFTER-TAX BASIS) FROM AND AGAINST ANY AND ALL
LOSSES, DISPUTES, PENALTIES, CLAIMS, EXPENSES (INCLUDING, WITHOUT LIMITATION,
LEGAL EXPENSES) DAMAGES, AND LIABILITIES (INCLUDING WITHOUT LIMITATION,
ENVIRONMENTAL LIABILITIES) OF WHATSOEVER KIND AND NATURE (INCLUDING THOSE
ARISING OUT OF THE INDEMNIFIED PARTY’S NEGLIGENCE) ARISING OUT OF, IN CONNECTION
WITH, OR RELATING TO THIS SECURITY AGREEMENT AND THE TRANSACTION DOCUMENTS
(“CLAIMS”), REGARDLESS OF WHETHER SUCH INDEMNIFIED PARTY IS A PARTY THERETO;
PROVIDED, HOWEVER, THAT NO INDEMNIFIED PARTY SHALL BE ENTITLED TO INDEMNITY
HEREUNDER IN RESPECT OF ANY CLAIM TO THE EXTENT THAT THE SAME IS FOUND BY A
FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED DIRECTLY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY. ALL REPRESENTATIONS AND WARRANTIES MADE IN THIS SECURITY
AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT,
AND GRANTOR’S OBLIGATIONS UNDER THIS SECTION 16 SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS SECURITY AGREEMENT.

16.4. TO THE EXTENT THAT GRANTOR FAILS TO PAY TO THE COLLATERAL AGENT ANY
AMOUNTS PAYABLE TO THE COLLATERAL AGENT PURSUANT TO THIS SECTION 16, EACH
SECURED PARTY SHALL BE SEVERALLY LIABLE IN PROPORTION TO THE AMOUNT OF NOTES
HELD BY IT AND SHALL PAY AND INDEMNIFY AND HOLD THE COLLATERAL AGENT AND EACH OF
THE OFFICERS, EMPLOYEES, DIRECTORS AND AGENTS THEREOF HARMLESS FROM AND AGAINST,
ANY AND ALL LIABILITIES (INCLUDING LIABILITIES FOR PENALTIES AND LIABILITIES
ARISING OR RESULTING FROM ACTIONS OR SUITS), OBLIGATIONS, LOSSES, JUDGMENTS,
DEMANDS, DAMAGES, CLAIMS, COSTS OR EXPENSES OF ANY KIND OR NATURE WHATSOEVER
THAT MAY AT ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST, THE
COLLATERAL AGENT OR ANY SUCH OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN ANY WAY
RELATING TO OR ARISING OUT OF THE EXECUTION, DELIVERY, AMENDMENT, ENFORCEMENT,
PERFORMANCE AND/OR ADMINISTRATION OF THIS SECURITY AGREEMENT AND/OR THE GUARANTY
(AND ANY AGREEMENTS RELATED THERETO), INCLUDING REASONABLE FEES AND EXPENSES OF
COUNSEL AND OTHER EXPERTS; PROVIDED, HOWEVER, THAT NO SECURED PARTY SHALL BE
LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES (INCLUDING LIABILITIES
FOR PENALTIES AND LIABILITIES ARISING OR RESULTING FROM ACTIONS OR SUITS),
OBLIGATIONS, LOSSES, JUDGMENTS, DEMANDS, DAMAGES, CLAIMS, COSTS OR EXPENSES OF
THE COLLATERAL AGENT OR ANY SUCH OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS TO THE
EXTENT THAT THE SAME ARE FOUND BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED DIRECTLY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE COLLATERAL AGENT, OR ANY SUCH OFFICERS, EMPLOYEES,
DIRECTORS, OR ANY AGENTS. THE INDEMNIFICATION SET FORTH IN THIS SECTION 16.4
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE RESIGNATION OR REMOVAL
OF THE COLLATERAL AGENT.

Section 17. ENTIRE AGREEMENT. THIS SECURITY AGREEMENT, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT.

Section 18. Termination. Upon the indefeasible repayment in full in cash of all
Secured Obligations, the Collateral shall be released from the lien and security
interest created hereby and this Security Agreement and all obligations (other
than those expressly stated to survive such termination) of Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to Grantor.
Grantor is hereby authorized to file UCC amendments at such time evidencing the
termination of the liens and security interests so released. At the request of
Grantor following any such termination, the Collateral Agent shall deliver to
Grantor any Collateral of Grantor held by the Collateral Agent hereunder and
execute and deliver to Grantor such documents as Grantor shall reasonably
request to evidence such termination, all at the cost and expense of Grantor.

[Signature pages follow]

1

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

      AIRGATE TECHNOLOGIES, INC.

as Grantor
By:
 
/s/ George DeCourcy
 
   



    Name: George DeCourcy
Its: Chief Financial Officer

2





ACCEPTED AND AGREED
as of the date first above written:



    SAMSON INVESTMENT COMPANY,



    as Collateral Agent



    By: /s/ Stacy Schusterman



    Name: Stacy Schusterman
Its: Chief Executive Officer



    SAMSON INVESTMENT COMPANY



    By: /s/ Stacy Schusterman



    Name: Stacy Schusterman
Its: Chief Executive Officer





3







    IRONMAN PI FUND (QP), L.P.

By: IRONMAN ENERGY PARTNERS, L.P.,
its general partner



      By: IRONMAN CAPITAL MANAGEMENT, LLC,



      its general partner



      By: /s/ G. Bryan Dutt



    Name: G. Bryan Dutt
Its: President





4



    JOHN THOMAS BRIDGE AND OPPORTUNITY FUND, LP



    By: /s/ George R. Jarkesy, Jr.



    Name: George R. Jarkesy, Jr.

Its: Managing Partner

5